Citation Nr: 0300958	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  91-43 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected 
lumbosacral strain with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 
1968.  He was rated incompetent in May 1993, and his 
spouse (hereinafter referred to as the "appellant") was 
subsequently appointed as "Spouse Payee."  See 38 C.F.R. § 
1.524 (2002).

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was previously before the 
Board and was remanded for additional development in July 
1992, August 1994, March 1996, and June 1997.  In June 
1998, the Board upheld the RO's denial of the claim.  The 
appellant duly appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In April 1999, the Court granted a joint motion to vacate 
the Board's decision and to remand the matter for 
development and readjudication.  Subsequently, in January 
2001, the Board remanded the case to the RO for the 
purpose of scheduling the veteran for a requested Travel 
Board hearing; however, the veteran withdrew his hearing 
request in April 2001.  After developing additional 
evidence in this case, the Board, in accordance with 
Thurber v. Brown, 5 Vet. App. 119 (1993), informed the 
veteran's representative in a June 2002 letter of the 
additional evidence developed, and provided an opportunity 
to respond.  The representative submitted additional 
argument in August 2002.  The case is now again before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Axis I psychiatric diagnoses for the veteran include 
anxiety reaction; adjustment disabilities order with 
depression; psychomotor retardation with chronic anxiety 
and depressive reaction; dementia; dysthymic disorder; 
major depression; chronic paranoid schizophrenia; major 
depressive disorder with psychotic features; and pain 
disorder associated with psychological condition.

3.  An acquired psychiatric disorder did not have its 
onset in service and did not become manifest within one 
year thereafter; an acquired psychiatric disorder did not 
increase in severity in service.

4.  An acquired psychiatric disability is not causally or 
etiologically related to and has not been aggravated by 
the service-connected low back disability.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated in service, may not be presumed to have been 
incurred in service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.310 (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA.

The Board further notes that in Bernklau, supra., the 
Federal Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 
WL 733978, at 7 (Fed. Cir. Apr. 24, 2002), 
[*23] "that section 3(a) of the VCAA, 
unlike section 4, was not intended to be 
given retroactive effect." That decision 
was plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before 
the law was enacted, and must alter the 
outcome accordingly.' (Citations omitted.)  
But the Supreme Court has also held 
repeatedly that federal legislation is to 
be construed to avoid retroactivity unless 
we can discern clear congressional intent 
for that result. See, e.g., Landgraf  [v. 
USI Film Products, 511 U.S. 211 (1995)] at 
270 ("Since the early days of this Court, 
we have declined to give retroactive effect 
to statutes burdening private rights unless 
Congress had made clear its intent."); 
Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208, 102 L. Ed. 2d 493, 109 S. Ct. 468 
(1988) ("Congressional enactments and 
administrative rules will not be construed 
to have retroactive effect unless their 
language requires this result."). And the 
Court has emphasized that "the standard for 
finding such unambiguous direction is a 
demanding one. 'Cases where this Court 
[i.e., the Supreme Court] has found truly 
'retroactive' effect adequately authorized 
by statute have involved statutory language 
that was so clear that it could sustain 
only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to 
challenge the viability of Karnas, supra., and its 
progeny.  For purposes of this decision, however, the 
Board will continue to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
appellant in the development of the claim on appeal under 
VCAA.  By virtue of the December 1992, February 1993, 
October 1994, November 1996 and January 1998 Supplemental 
Statements of the Case (SSOC), the appellant was provided 
notice of the information, medical evidence or lay 
evidence necessary to substantiate the claim on appeal.  
The SSOCs also notified the appellant of the pertinent 
laws and regulations, as well as her due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on 
appeal has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, VA 
and private treatment records and physicians' statements, 
and reports of VA examinations.  The record also includes 
opinions from independent medical experts.  The Board 
notes that the RO has completed the development ordered in 
prior Board remands.  The appellant has not identified any 
outstanding evidence.  

Although the Court's April 1999 Order serves to vacate the 
Board's July 1998 denial and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one that was clearly provided to the 
appellant.  Examination of the now-vacated decision 
reveals that the Board clearly articulated the relevant 
law and regulations and discussed these legal provisions 
in the context of the evidence then of record.  In other 
words, through the Board's July 1998 denial, the appellant 
has already had an extensive advisement of the evidence 
that would be required to substantiate this claim as well 
as the governing law and regulations.  

The record reflects that the appellant received detailed 
information as to not only what evidence was required to 
substantiate the claim, but also as to the obligations of 
VA and the appellant in obtaining evidence.  In this 
regard, the Board particularly notes the RO letter to the 
appellant in March 2001.  This letter not only explained 
in plain language what evidence was needed to substantiate 
the claims, it also explained what the essential contents 
of that evidence must be, and advised the claimant of both 
what VA would do to obtain evidence and what type of 
evidence she should submit on her own behalf.  Hence, the 
Board concludes that the correspondence discussed above 
demonstrates compliance with VA's notification 
requirements to the extent required by law.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board further 
observes that the actions of the claimant in procuring 
medical opinions to substantiate her claim provide 
concrete evidence that she understood the division of 
responsibilities and her obligations to substantiate her 
claim with competent medical evidence. 

Since the claimant has already been informed of the 
evidence needed to substantiate the claim and of the 
notification requirements, there is no further action 
which need be undertaken to comply with the provisions of 
the VCAA, and the claimant and her representative have 
pointed to no actions they believe need be taken.  
Therefore, there is no prejudice to the veteran in the 
Board proceeding to adjudicate the merits of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Factual Background

The service medical records are negative for complaints, 
findings or diagnoses of an acquired psychiatric disorder.

In a November 1969 rating decision, the RO granted service 
connection for lumbosacral strain.  

VA medical records reflect that the veteran was 
hospitalized from October 1970 to February 1971 with 
severe headaches and back pain.  The diagnoses were, 
psychophysiologic - musculoskeletal disorder, and 
hysterical neurosis and migraine headaches.

An April 1971 VA medical opinion found, after review of 
the record, no connection between the veteran's 
lumbosacral strain and psychophysiologic musculoskeletal 
disorder and hysterical neurosis, conversion type.  The 
physician found the conditions to be related to the 
headaches and possibly some organic cause not heretofore 
discovered.

Private medical records in April 1987 show a diagnosis of 
chronic anxiety reaction.  VA examination in March 1988 
resulted in a diagnosis of marked anxiety.

The veteran was hospitalized in October 1988 with terrible 
headaches, spells and amnesia.  The pertinent final 
diagnoses were extreme headaches, severe, with slight 
tremor of the right extremity, very possibly due to pseudo 
seizure but occult lesion of the left brain to be excluded 
with observation over time; or retardation with chronic 
anxiety and depressive reaction.

The veteran was provided private hospitalization in early 
December 1988, after a confusion episode accompanied by 
severe headache.  Testing and evaluation resulted in a 
diagnostic impression of organic brain syndrome.  The 
pertinent final diagnoses were major depression; tension 
headaches; and chronic anxiety with hyperventilation.

The veteran was hospitalized at a VA medical facility 
beginning in mid December 1988, with complaints of back 
pain.  He was seen by psychiatry for his dementia and was 
thought to have some symptoms of conversion disorder, 
personality disorder, and possibly an adjustment disorder 
from his chronic back pain and chronic pain syndrome.  The 
psychiatric evaluation noted a history of chronic back 
pain and migraine headaches.  Changes in the veteran's 
mental status included him seeing a swimming pool and 
making the window disappear with his eyes.  It was noted 
that the symptoms were, not clear-cut hallucinations and 
at best questionable delusions.  His passivity and 
acceptance of the strange experiences resembled the affect 
of a person with a conversion disorder.  The problems were 
said to exist since the 1970's, without progressive 
physical deterioration consistent with a functional 
problem.  The examiner believed that there was an 
underlying personality disorder.  The Axis I diagnosis 
were dysthymic disorder, rule out adjustment disorder, and 
the Axis II diagnosis was passive dependent histrionic 
traits and avoidance trait.  The Axis III diagnosis was 
chronic pain syndrome and migraine headaches.  The 
hospital summary diagnoses were low back pain, and 
adjustment disorder with depression.

Outpatient clinic records from Dr. Dow, dated from 
November 1988 to January 1989, show that on follow-up in 
November 1988, it was noted that the veteran had an 
organic brain dysfunction.  In January 1989, it was noted 
that after discussion with another physician, it was 
believed the veteran probably had a pre-senile dementia.

VA examination in August 1990 showed chronic lumbosacral 
strain with strong psychological overlay.  A private MRI 
(magnetic resonance imaging) impression in September 1990, 
was mild loss of disc space height at L5-S1, with 
generalized annular bulging disc.  There was no focal disc 
herniation or spinal stenosis.  Mild facet joint 
arthropathic changes were shown at all levels bilaterally.

In an April 1991 statement, Dr. Dow reported that the 
veteran had been under his psychiatric care for several 
years, and that he was totally and permanently disabled 
because of dementia.

Private lumbar myelogram and computerized tomography (CT) 
of the veteran's lumbar spine was performed in July 1992.  
The impression was normal lumbar myelogram and 
unremarkable post-myelogram CT scan of the lumbar spine 
with no evidence for disc herniation or spinal stenosis at 
the L3-4, L4-5, or L5-S1 levels.

In an August 1992 statement, Dr. Brown reported seeing the 
veteran since February 1987 for back problems.  The 
veteran was last seen in June 1992 and was sent to another 
physician who did a myelogram and lumbar CT scan that 
showed degenerative changes.  It was also noted that the 
veteran had major problems from a psychiatric standpoint, 
being bothered with depressive reaction.

VA orthopedic examination in September 1992 resulted in a 
diagnosis of lumbar degenerative disk disease with strong 
psychological overlay.  Additional examination noted a 
depression, and the veteran's wife answered all of the 
questions.  The impression included severe depression and 
it was noted that the veteran stated through his spouse 
that his mental disorder was brought on by pain in his 
back.  Psychiatric examination, also in September 1992, 
noted neuropsychological testing in October 1988 which 
demonstrated severe relatively pervasive cognitive 
impairment and the diagnostic impression was organic brain 
dysfunction.  The examination diagnostic impression was 
organic mental disorder, not otherwise specified.  The 
examiner noted that it was unlikely that the veteran's 
dementia was due to lumbosacral strain, arthritis or 
prostatitis. 

In October 1992, when evaluated for left hip pain, the 
veteran was found to have avascular necrosis of the left 
femoral head.  Also in October 1992, the veteran underwent 
private orthopedic office consultation for back and left 
hip and leg problems.  The assessments were chronic low 
back pain and avascular necrosis of the left hip.

In a September 1994 statement, Dr. Suarez reported that 
the veteran had been under his care since January 1993, 
and that the veteran suffered with visual hallucination, 
depression, insomnia, anxiety, irritability and 
withdrawal.  The diagnosis was chronic paranoid 
schizophrenia, exacerbated.  Records show that in January 
1993 Dr. Dow terminated the veteran for missing 
appointments.  Depression and withdrawal were noted, and 
there was a diagnosis of paranoid schizophrenia.

Neurological evaluation in September 1994 by Dr. Scott 
showed the veteran to be slow moving and with much bizarre 
pain behavior.  The clinical impression was that the 
veteran's main impairment was psychiatric in nature, and 
that his back pain probably represented chronic lumbar 
strain.

VA psychiatric examination was performed in September 
1994.  The veteran was first seen alone but as he was 
unable to provide many facts, his spouse also seen and 
additional information was obtained from her.  The veteran 
reported visual hallucinations and complained of auditory 
hallucinations.  According to the appellant, the veteran 
was well until 1988, when he was presumably under a lot of 
stress resulting from the fact that he had injured his 
back and "the people at the Post Office where he worked 
did not seem to understand that".  Prior to his "blackout" 
in 1988 he had functioned at a high level.  The mental 
status examination diagnosis was dementia, NOS (not 
otherwise specified).  The examiner noted that although 
the veteran was being treated for schizophrenia, it was 
his opinion that it was a misdiagnosis, as the veteran 
presented very clear symptoms of dementia, which by 
definition was an organic mental disorder.

In a May 1996 letter, Dr. Suarez reported that the veteran 
suffered with visual and auditory hallucinations, 
withdrawal, paranoid ideation, loosening of association, 
headaches, and lower back pain.  His diagnosis was 
paranoid schizophrenia.  Dr. Suarez in a letter in August 
1996, again reported the period of time the veteran had 
been under his care, and the veteran's symptoms.  The Axis 
I diagnosis was chronic paranoid schizophrenia, 
exacerbated.

The veteran was afforded another VA psychiatric 
examination in September 1996.  Following mental status 
examination, the examiner's impression was that the 
veteran had significant symptoms of major depression with 
psychotic features, and the history obtained from the 
appellant appeared to be inconsistent with schizophrenia 
in that the auditory hallucinations and paranoia appeared 
to coincide only with depressed mood and depressed 
symptoms and never in between episodes.  The Axis I 
diagnosis was major depressive disorder with psychotic 
features.  Stressors included chronic back pain.  

In a March 1997 letter, Dr. Suarez reported reviewing the 
veteran's medical records from October 1968 to January 
1997.  He noted that the veteran was presently under his 
care for a psychiatric condition, diagnosed as 
schizophrenia, paranoid delusional type.  There was an 
extensive review of the veteran's medications.  The 
physician indicated that to the best of his knowledge none 
of the medications could cause any lasting psychiatric 
symptoms "and" the veteran's "persistent low back pain, 
migraine headaches, urinary problems, hallucinations and 
depression."  It was further noted that "(t)hese symptoms 
are described in the DSM IV as pain disorder associated 
with psychological condition and a general medical 
condition code 307.89.  I do believe this diagnosis meets 
the criteria for the symptom that (the veteran) has 
suffered since 1966 while he was in the service and these 
are service connected, according to my professional 
opinion."  

The veteran was provided a VA orthopedic examination in 
September 1997.  The examiner indicated that while chronic 
back pain can be very discouraging to patients, he did not 
believe that back pain could cause such a severe psychosis 
as shown by the veteran.  The examiner admitted though 
that his field of study was not psychiatry and deferred 
further psychologic workup to the psychiatrist.  

VA psychiatric examination was also conducted in September 
1997.  The claims file and the 1994 VA examination were 
reviewed.  The Axis I diagnosis was major depressive 
disorder with psychotic features.  An addendum to the 
examination noted that lumbosacral strain and 
osteoarthritis had no direct etiology with dementia and 
therefore a connection with dementia secondary to 
lumbosacral strain could not be made.  Finally, it was 
opined that there was no mental disorder of dementia that 
could be caused by a lumbosacral strain, and that the 
veteran had a significant problem with depression with 
intermittent psychotic features and that the severity of 
the depression was independent of his low back pain 
problems.  The examiner also reported that it was not 
usual or standard for someone to have a major depression 
with psychotic features "simply because they have problems 
with low back strain.  Therefore I cannot make a 
connection that his mental disability is secondary to his 
low back."

In a September 1999 statement, Dr. Suarez reported that he 
continued to care for the veteran and that he had 
diagnosed the veteran with schizophrenia, paranoid, 
chronic type, and pain disorder associated with both 
psychological factors and a general medical condition.  
Depression was also part of the clinical picture.  Dr. 
Suarez opined that the veteran's pain disorder was 
triggered or aggravated by his chronic low back pain.  Dr. 
Suarez indicated that the pain disorder did not cause the 
veteran's schizophrenia, but had worsened it.  It was 
noted that the veteran's capacity to think logically, 
clearly and in an organized fashion was decreased due to 
the fact that his thoughts revolved around pain.  Dr. 
Suarez stated that the diagnosis of the veteran's 
psychiatric condition was irrelevant to the origin and 
effects of the veteran's pain disorder, which he believed 
resulted from his chronic low back pain.  

In May 2000, the Board requested an independent medical 
expert (IME) opinion from the Veterans Health 
Administration to address the following questions: (1) 
What is the correct diagnostic classification of any 
current psychiatric disability?; and (2) What is the 
degree of medical probability, if any, that any current 
psychiatric disability is casually related to service or 
to a service-connected disability?  In response to the 
request, Dr. Brown, Vice Dean for Clinical & Hospital 
Affairs at the New York University School of Medicine, 
responded in a letter dated in June 2000.  After reviewing 
all of the evidence of record, Dr. Brown indicated that 
while it was clear that the veteran had a current 
psychiatric disability it was very difficult to decipher 
which of diagnoses in the record were correct.  Regarding 
the second question, Dr. Brown stated the following:

While lower back pain can clearly be 
demoralizing, and can sometimes lead to 
depression.  It is virtually unheard of 
for lumbosacral strain and 
osteoarthritis to lead to 
schizophrenia, paranoid delusions, 
depression with psychotic features, a 
personality disorder, or dementia.  
Since there is no actual evidence of an 
anxiety or a depressive disorder dating 
back to the time of his back injury, 
the evidence does not support a service 
connected psychiatric disability.  It 
is possible that some of the 
medications he is taking for his 
psychiatric disorder can make him 
appear to have a restricted affect and 
can be sedative in quality, 
compromising his concentration, and 
even slowing his speech.  The 
combination of [X]anax, [D]oxepin, 
[P]rolixin [D]ecanoate and other 
medications are all sedative and can 
contribute to his psychomotor 
retardation.  There is a very low level 
of medical probability that any of his 
current psychiatric disability is 
casually related to a service connected 
disability.  There is little evidence 
to support the notion that this is 
secondary to a service disability.   

While there is the possibility that 
[the veteran] had prodromal symptoms of 
a psychiatric disorder earlier in his 
life, and unrelated to his lower back 
pain; there is no evidence in the 
records to support this hypothesis.  On 
the basis of the available evidence, it 
is extraordinarily unlikely that his 
current psychiatric status is the 
result of a service-connected 
disability.  (emphasis added).

In response to the June 2000 IME's opinion, the veteran's 
private treating psychiatrist, Dr. Suarez submitted a July 
2000 medical opinion.  In this opinion, Dr. Suarez stated 
he sought to "clarify" his diagnosis contained in a 
September 1999 report.  He noted that he had reviewed the 
June 2000 IME opinion.  Dr. Suarez stated that he did not 
believe that the veteran's back pain had caused his mental 
illness, but had aggravated his anxiety, depression and 
cognitive abilities.  The physician later stated that he 
did believe that the veteran's schizoaffective disorder 
was not caused by his accident in service, but that the 
pain that followed the accident had aggravated symptoms 
like depression, anxiety and insomnia.  He concluded that 
"[a]gain I ask the [B]oard to consider the diagnosis of 
pain disorder to be part of [the veteran's] illness.  I 
will propose that [the veteran] suffers pain disorder, 
which, in my opinion, is part of his present problems that 
started after the accident [in service]."  

Based on its reading of Dr. Suarez's opinion, the Board, 
in March 2002, requested a follow-up IME opinion to more 
specifically address the question of secondary service 
connection by way of aggravation.  Specifically, the IME 
was to address the following question: What is the degree 
of medical probability that the veteran's service-
connected low back disability has aggravated (increased in 
severity beyond a temporary flare up or transient 
exacerbation) a psychiatric disability over and above the 
level of disability that would have resulted from the 
psychiatric disability without aggravation?

In response to the request, Dr. Weissberg, a professor of 
psychiatry at the University of Colorado School of 
Medicine, responded in a letter dated in May 2002.  After 
reviewing all the evidence of record, Dr. Weissberg noted 
that the veteran was currently being treated by his 
private physician for chronic pain, anxiety, a sleep 
disorder, depression and psychosis.  Additional 
psychiatric diagnoses noted included dementia, conversion 
disorder, personality disorder, and possibly an adjustment 
disorder.  Regarding the effect of the veteran's 
psychiatric medications on his overall condition, Dr. 
Weissberg stated the following:

[The veteran's] current medications 
include Xanax 0.5 mg, one to three 
times a day, Restoril 30 mg, Esgic 
Plus, one tablet every four hours as 
needed, Sinequan 100 mg at night, and 
IM. Prolixin.  Each Esgic tablet 
contains butalbital, which is an 
addicting, short acting barbiturate.  
In addition, Xanax and Restoril are 
also sedating, can be abused and create 
physiologic as well [as] psychological 
dependency.  I raise this sedation 
issue not because I think the veteran 
is abusing medications but only because 
if he is taking these medications at 
the prescribed doses, sedation may 
adversely affect his cognition and 
general functioning.  Clearly, the 
[veteran's] functioning has declined 
significantly over the last years.  
Serious consideration should be given 
to what role the [veteran's] medication 
regimen is playing in this decline.  

The question of insomnia is also 
interesting.  All of [the veteran's] 
diagnoses can have associated sleep 
problems.  Pain certainly can disrupt 
sleep and the [veteran's] diagnoses: 
depression, schizophrenia, dementia, 
all can be associated with sleep 
disruption.  For example, 
benzodiazepines and short-acting 
barbiturates can actually cause sleep 
disruption via rebound insomnia, 
anxiety or withdrawal.  Therefore, it 
is as likely that the [veteran's] sleep 
disorder derives from his psychiatric 
diagnoses or treatment, not from his 
chronic pain. (Emphasis in original).  

In addressing whether the veteran's psychiatric condition 
was aggravated by his service-connected lumbosacral 
strain, Dr. Weissberg stated the following: 

From this distance - and through the 
lens of this medical record - I cannot 
find a certain connection between the 
veteran's diverse list of possible 
psychiatric diagnoses and his prior 
diagnosis of lumbar sacral strain with 
osteoarthritis.  One speculative link 
would be via the veteran's chronic 
pain.  Persistent pain certainly can 
make life difficult but to make the 
leap that this in some way has worsened 
his schizophrenia and/or dementia 
and/or depression is speculation at 
best.  (Emphasis added).  

Another connection with pain could be 
via loss of sleep precipitated by pain.  
But, as I have already said, [the 
veteran's] multiple psychiatric 
diagnoses and treatments could also be 
causal in this regard.  Therefore, to 
say that the veteran's sleep problems 
(undefined) are due to his pain and 
then aggravated his psychiatric 
diagnoses (uncertain) is again 
conjecture.  (emphasis added).  




Analysis

Although the primary theory of entitlement advanced in 
this matter has been one of secondary service connection, 
the Board notes that at a least one point the claimant's 
private physician may have advanced a theory of direct 
service connection.  To the extent that the claimant or 
the veteran have articulated views that direct or 
presumptive service connection is warranted, there is no 
showing that they have any medical expertise that would 
equip them to form competent medical opinions as to 
medical diagnosis or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In order to establish service connection for a claimed 
disability on a direct basis, the facts, as shown by the 
evidence, must demonstrate that a particular injury or 
disease resulting in a current disability was incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a) (2002).

For the purposes of 38 U.S.C.A. § 1110, and subject to the 
provisions of section 38 U.S.C.A. § 1113, in the case of 
any veteran who served for ninety days or more during a 
period of war and a chronic disease, including a psychosis 
or organic diseases of the nervous system, becomes 
manifest to a degree of ten percent or more within one 
year from the date of separation from such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.306, 3.309 (2002).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause 
of any of the disease within the purview of 38 U.S.C.A. 
§ 1112, has been suffered between the date of separation 
from service and the date of onset of any such diseases, 
or the disability is due to the veteran's own willful 
misconduct, service connection pursuant to section 1112 
will not be in order.  38 U.S.C.A. § 1113 (West 1991).

The March 1997 report of Dr. Suarez contains language that 
appears to indicate the veteran had pain disorder as 
described in the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (hereafter DSM IV).  The 
physician further stated that he believed "this diagnosis" 
(presumably pain disorder) meets the criteria for "the 
symptoms that [the veteran] has suffered since 1966 while 
he was in the service and these are service connected . . 
."   The Board construes these comments as apparently 
indicating that the veteran now has a psychiatric 
disability that had its onset or initial manifestations in 
service in 1966.  

The Board finds this opinion is entitled to very little 
probative weight.  The opinion is not supported by 
reasoning citing to actual facts in the record, nor does 
it deal with the obvious array of facts in the record 
against the claim.  The Board further notes that Dr. 
Suarez does not appear to invoke this theory in his later 
reports in which he sought to refine and clarify his 
opinion.  The fact that Dr. Suarez does not return to this 
opinion further suggests that the ambiguous phrasing of 
the March 1997 report was not actually intended to 
advocate a theory of direct service connection.   

The Board finds there is far more negative evidence 
against this theory of entitlement and that this negative 
evidence is entitled to far more probative weight.  As the 
June 2000 Independent Medical evaluator notes, there is no 
indication that the veteran has a psychiatric disability 
that began in service, as there is no contemporary medical 
support for that conclusion.  The initial post service 
treatment records contain no indication that a psychiatric 
disability originated in service or that there was a 
continuity of symptoms since service.  There are 
statements of medical history recorded during treatment in 
December 1988 indicating the symptoms had their onset in 
the 1970's.  This would indicate onset more than one year 
after service separation.  Further, there is a medical 
opinion as early as April 1971 linking the psychiatric 
symptoms to a nonservice connected disorder or possibly 
and organic cause not discovered.  There was no suggestion 
that the disability had its origins in service.  
Accordingly, the Board finds the clear weight of the most 
probative evidence is against the theory of entitlement of 
direct or presumptive service connection.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The primary theory of entitlement pursued throughout this 
matter is that there is a causal relationship between a 
service-connected low back disability and the development 
of a psychiatric disorder post service.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  However, service connection may also 
be granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Allen v. Brown, 7 Vet. App. 439 (1995).  In Allen, the 
Court held that a veteran is entitled to service 
connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)) (Board favoring one 
medical opinion over another is not error); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); see also Winsett v. 
West, 11 Vet. App. 420 (1998) (Court affirmed the Board's 
decision which weighed two medical opinions, from an 
expert and a treating physician).  Greater weight may be 
placed on one physician's opinion than another's depending 
on factors such as reasoning employed by the physicians 
and whether or not and the extent to which they reviewed 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The Court has rejected 
a treating physician rule that gives the opinions of 
treating physicians greater weight in evaluating veterans 
claims.  Harder v. Brown, 5 Vet. App. 183, 188 (1993). 

After reviewing all the evidence of record, the Board 
finds that the clear weight of the medical evidence is 
against service connection for the veteran's psychiatric 
disorder as secondary to his service-connected low back 
disability.  In 1971, it was noted that there was no 
relationship between the veteran's nervous condition and 
lumbosacral strain.  A September 1992 opinion was that it 
was unlikely that the veteran's then diagnosed dementia 
was due to lumbosacral strain.  In addition, an IME 
opinion submitted in June 2000, after reviewing all the 
evidence of record, indicated that there was a "very low 
level of medical probability" and was "extraordinarily 
unlikely" that the veteran's current psychiatric status 
was the result of his service-connected back disability.  
The Board finds that great weight must be given the June 
2000 opinion as it was clearly grounded in a comprehensive 
review of the record and provided a compelling rationale 
that cited to the facts and medical principles.  

The only positive competent medical evidence in favor of 
the theory that a service-connected disability caused a 
psychiatric disability arises from the reports of Dr. 
Suarez.  In September 1999, this physician appears to 
indicate that the service connected back disability 
triggered a pain disorder.  He further indicated his 
belief that the pain disorder worsened the veteran's 
schizophrenia.  The Board finds this statement suggested a 
direct causal connection between the service connected 
back disability and at least a pain disorder as provided 
in DSM IV.  For purposes of this determination, the Board 
will also proceed on the premise that Dr. Suarez supported 
a direct causal connection between the service-connected 
disability and schizophrenia.  In a July 2000 statement, 
Dr. Suarez, appears to reverse his earlier comments which 
at a minimum suggested or advocated the theory that the 
service connected back disability had caused a psychiatric 
disability, and agreed that the veteran's back pain did 
not cause his mental illness.  Thus, it appears that the 
private physician effectively negated the one positive 
piece of competent medical evidence in favor of a direct 
causal relationship between a mental disability and a 
service-connected disability.  Even assuming in the 
alternative that the September 1999 opinion can be deemed 
to remain for consideration, the Board finds that it is 
entitled to little or no weight as it was not grounded in 
a rationale that was based on the facts of the case and 
medical principles and it has been repudiated by its 
author.  Given the weight of the negative evidence, the 
evidence is clearly against a finding that the veteran's 
psychiatric disorder is proximately due to or the result 
of his service-connected low back disability.  See 
38 C.F.R. § 3.310.  

In determining whether the veteran's psychiatric disorder 
was aggravated by his service-connected back disability, 
the Board focuses on the IME opinions submitted in June 
2000 and May 2002 as well as Dr. Suarez's July 2000 
opinion.  In reviewing this evidence, the Board finds the 
two IME opinions more persuasive than Dr. Suarez's.  In so 
deciding, the Board finds that the statement from Dr. 
Suarez was conclusory, and offered no basis for reaching 
the opinion that the veteran's back pain had "aggravated 
his psychiatric symptoms depression, concentration, 
insomnia."  In this regard, the Board notes that Dr. 
Suarez did not discuss, or even acknowledge, other factors 
that could explain the veteran's declining mental status.  
In contrast, the June 2000 IME opinion noted that it was 
"possible that some of the medications [the veteran] is 
taking for his psychiatric disorder can make him appear to 
have a restricted affect and can be sedative in quality, 
compromising his concentration, and even slowing his 
speech."  The IME further noted that the medications could 
contribute to the veteran's psychomotor retardation.  The 
Board points out that despite reviewing the June 2000 IME 
opinion Dr. Suarez failed to address the possible effects 
of the veteran's various medications on his psychiatric 
symptoms.  The May 2002 IME opinion, in contrast, did 
address this pertinent issue.  In a thorough and well-
reasoned analysis based on a review of the entire record 
including Dr. Suarez's July 2000 opinion, the IME 
concluded that the veteran's various medications "may 
adversely affect his cognition and general functioning" 
and that "it is as likely that [the veteran's] sleep 
disorder derives from his psychiatric diagnoses or 
treatment, not from his chronic pain."  The Board has 
considered whether this statement indicates that the IME 
deemed it is as likely as not that a sleep disorder 
results form pain due to the service connected disability 
as from a psychiatric disability, and thus potentially 
supported a grant of service connection on a secondary 
basis.  The Board finds this phrasing by the IME was, at 
best, ambiguous and thus of questionable weight.  More 
importantly, when the IME returned to this theory latter 
in his opinion, he clarified that he believed any such a 
relationship between the service-connected disability and 
a sleep disorder to rest in the realm of "conjecture."  
The Board finds this later statement represents the actual 
view of the IME and it clearly does not support the claim.  
The IME's opinion as a whole plainly indicates that a 
finding that the veteran's persistent pain had worsened 
his schizophrenia, dementia or depression would be 
"speculative at best" and "conjecture".   Pure speculative 
or mere conjecture do not rise to the level of reasonable 
doubt.  See 38 C.F.R. § 3.102

After weighing the evidence, the Board adopts the May 2002 
IME opinion based on review of all the evidence.  
Accordingly, the Board finds that the medical record does 
not demonstrate that there was aggravation of an acquired 
psychiatric disorder by the veteran's service-connected 
back disability.  See Allen v. Brown, supra.  The Board 
finds that the May 2002 opinion is sufficient to satisfy 
the statutory requirement of producing an adequate 
statement of reasons and bases where the expert has fairly 
considered material evidence which appears to support the 
veteran's position.  See Wray v. Brown, 7 Vet. App. 488, 
492-93 (1995).  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder as secondary to service-connected back 
disability.  In making this determination, the Board also 
has considered provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise provide a 
basis for favorable action on veteran's appeal.  
Accordingly, the claim for service connection must be 
denied.


ORDER

Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected low 
back disability is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

